United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Boston, MA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2403
Issued: July 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 28, 2010 appellant filed an appeal of a September 7, 2010 decision of the
Office of Workers’ Compensation Programs.1 The appeal was docketed as No. 10-2403.
The September 7, 2010 OWCP decision finds that appellant submitted an untimely
application for reconsideration of a June 23, 2004 wage-earning capacity determination. In the
June 23, 2004 decision, OWCP found appellant could earn $400.00 per week in the selected
position of customer service representative and her compensation was reduced under 5 U.S.C.
§ 8115.
On September 1, 2010 appellant submitted medical evidence regarding disability for
work. In a July 17, 2006 report, Dr. Robert Karsch, an orthopedic surgeon, provided a history,
results on examination and diagnosed degenerative joint disease in the left knee. He indicated
that appellant was disabled for work. In a report dated January 23, 2008, Dr. Karsch diagnosed a
left medial meniscus tear and indicated appellant was disabled for work.

1

The record also contains an August 17, 2010 OWCP decision denying appellant’s request for a hearing before
OWCP’s hearing representative.

It is well established that a claimant may establish that a modification of a wage-earning
capacity is warranted if there is a material change in the nature and extent of an injury-related
condition, or a showing that the original determination was, in fact, erroneous.2 While appellant
submitted a form requesting “reconsideration” of the June 23, 2004 OWCP decision, her
submission of evidence regarding disability for work should be interpreted as a request for
modification of the wage-earning capacity determination. There is no time limitation for a
request to modify a wage-earning capacity determination.3 When appellant submits evidence
with respect to a disability for work after a wage-earning capacity decision has been issued, the
Office must consider whether a modification is warranted.4 The case will be remanded to
OWCP for a merit decision on the modification of wage-earning capacity issue.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 7, 2010 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: July 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

Sue A. Sedgwick, 45 ECAB 211 (1993). A modification may also be warranted if the employee has been
retrained or otherwise vocationally rehabilitated.
3

See W.W., Docket No. 09-1934 (issued February 24, 2010).

4

J.J., Docket No. 10-1379 (issued March 4, 2011); see also L.C., Docket No. 10-827 (issued March 4, 2011).

2

